Citation Nr: 0022922	
Decision Date: 08/29/00    Archive Date: 09/01/00

DOCKET NO.  98-20 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUES

1.  Entitlement to an earlier effective date for the grant of 
service connection and compensation for post-traumatic stress 
disorder (PTSD), prior to December 18, 1992.  

2.  Entitlement to service connection for a skin rash due to 
Agent Orange exposure.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
October 1969.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from a September 1997 RO decision 
that granted service connection for PTSD, and assigned an 
effective date of December 18, 1992; the veteran appeals for 
an earlier effective date.  This issue is the subject of the 
present Board decision.

The RO has also certified, for appellate review, an issue of 
service connection for a a skin rash due to Agent Orange 
exposure.  This issue is the subject of the remand which 
follows the present Board decision.

The veteran was scheduled for personal hearings at the RO in 
February and April 1999; and for hearings before a traveling 
member of the Board (i.e., Travel Board) in May and July 
2000; however, he failed to report for such hearings.  


FINDINGS OF FACT

1.  Service connection for PTSD was denied by the RO in May 
1991; the veteran was notified and did not timely appeal this 
decision.  

2.  The veteran's application to reopen his claim for service 
connection for PTSD was received on December 18, 1992.  

3.  The RO subsequently awarded service connection and 
compensation benefits for PTSD, effective from December 18, 
1992, the date of receipt of the reopened claim.  





CONCLUSION OF LAW

The correct effective date for the grant of service 
connection and compensation for PTSD is December 18, 1992, 
the date of receipt of the application to reopen the claim 
with new and material evidence after a final disallowance.  
38 U.S.C.A. §§ 5110, 7105 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.400 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty from September 1967 to 
October 1969, including service in Vietnam. 

In December 1990, the RO received the veteran's initial 
application for service connection for PTSD, dated in 
November 1990.  

In May 1991, the RO denied the claim of service connection 
for PTSD, stating that evidence of such was not of record.  
It was noted that the veteran was asked to submit evidence of 
specific service incidents related to his claim but he failed 
to reply.  That same month, the RO informed the veteran of 
the adverse action and of his appellate rights; he did not 
appeal.  

On December 18, 1992, the RO received the veteran's 
application to reopen the claim for service connection for 
PTSD.  No additional evidence was submitted with his 
application.  

In January 1993 correspondence, the RO instructed the veteran 
that new and material evidence was necessary to reopen his 
previously denied claim for service connection for PTSD.  

In January 1994, the veteran submitted a request to reopen 
his claim for service connection for PTSD.  

In a June 1994 decision, the RO determined that new and 
material evidence had not been submitted to reopen his claim 
for service connection for PTSD.  It was noted that there was 
no evidence of a recognizable stressor and no diagnosis of 
PTSD.  

In August 1994, the veteran underwent a VA examination.  The 
diagnosis was chronic PTSD and poor adaptive function.  

In an October 1994 decision, the RO determined that new and 
material evidence had not been submitted to reopen the claim 
for service connection for PTSD.  It was noted that no 
objective evidence was provided which showed a recognizable 
service stressor for PTSD.  

In February 1995, the veteran submitted a January 1995 
private psychological evaluation which noted a diagnosis of 
chronic PTSD.  

In April 1995, the veteran submitted a statement describing 
stressful events that occurred during his service in Vietnam.  

In August 1997, the veteran underwent a VA examination.  The 
examination report contained detailed military, social, and 
occupational histories as well as subjective complaints and 
clinical findings.  A diagnosis of chronic PTSD was noted.  

In a September 1997 decision, the RO granted service 
connection for PTSD and assigned a 30 percent evaluation, 
effective from December 18, 1992 (with payment effective from 
January 1, 1993).  

In a January 1998 statement, the veteran disagreed with the 
assigned effective date.  He asserted that the proper 
effective date was November 27, 1990, the date of his 
original claim for service connection for PTSD.  

In a September 1998 statement, the veteran's wife indicated 
that the veteran was jailed for non-payment of child support 
at the time of the May 1991 RO decision denying service 
connection for PTSD.  She stated that he was released from 
jail in October 1991.  

II.  Analysis

The veteran argues that service connection and compensation 
for PTSD should be retroactive to November 1990 when he first 
filed a claim for service connection for PTSD.  

The veteran's original claim for service connection for PTSD 
was received by the RO in December 1990 and subsequently 
denied by the RO in May 1991 based on the fact that no 
evidence was submitted showing a diagnosis of PTSD or 
evidence of recognizable stressors.  The veteran was notified 
and did not timely appeal, and thus the May 1991 decision 
became final.  38 U.S.C.A. § 7105.  In September 1998, the 
veteran submitted a statement from his wife which alleges 
that he was incarcerated until October 1991 and was unable to 
appeal the adverse decision until his release from jail.  
Such information is not helpful to the veteran's argument for 
an earlier effective date since being in jail does not toll 
the period within which an appeal must be filed.  Moreover, 
the adverse May 1991 decision did not become final until May 
1992, well after his reported release from incarceration, and 
he had ample time to file a timely appeal even when not in 
jail.

Inasmuch as the May 1991 RO decision is final, the effective 
date for service connection for PTSD must be determined in 
relation to a subsequent reopened claim supported by new and 
material evidence.  A final decision can be reopened upon the 
submission of new and material evidence.  38 U.S.C.A. 
§§ 5108, 7105; 38 C.F.R. § 3.156; Manio v. Derwinski, 1 Vet. 
App. 140 (1991).  The law unambiguously provides that when a 
claim is reopened with new and material evidence after a 
final disallowance, the effective date of service connection 
and compensation may be no earlier than the date of VA 
receipt of the application to reopen.  38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400(q), (r).  

On December 18, 1992, the RO received the veteran's 
application to reopen his claim.  The claim was reopened and 
granted by the RO based on evidence that was eventually 
submitted showing the requirements for service connection.  
Service connection and compensation for PTSD were granted 
effective from December 18, 1992.  

The RO assigned the earliest effective date legally permitted 
in this case, December 18, 1992 (date of RO receipt of 
application to reopen the claim supported by new and material 
evidence), for the award of service connection and 
compensation for PTSD.  The RO correctly made payment, 
pursuant to the award, effective from January 1, 1993, in 
accordance with legal authority that mandates that the period 
of payment is to commence on the first of the month following 
the month in which the award became effective.  38 U.S.C.A. 
§ 5111; 38 C.F.R. § 3.31.  

The relevant facts are not in dispute, and the law, not the 
evidence, is dispositive of the outcome of this case.  As a 
matter of law, there is no entitlement to an earlier 
effective date for service connection and compensation for 
PTSD, and the claim must be denied.  Sabonis v. Brown, 6 Vet. 
App. 426 (1994).  


ORDER

An earlier effective date for service connection and 
compensation for PTSD is denied.  


REMAND

In the certification of appeal (VA Form 8), the RO also lists 
an issue of service connection for a skin rash due to Agent 
Orange exposure.  However, it appears the veteran did not 
file a timely substantive appeal as to such issue.  

For an appeal to be timely, the veteran must file a notice of 
disagreement within one year after the RO sends him notice of 
the adverse rating decision, and after a statement of the 
case is sent to him, he must file a substantive appeal within 
60 days (or, if later, within the remainder of the one-year 
period following notice of the adverse rating decision).  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.302.  If the 
appeal is not timely, the Board has no jurisdiction to review 
the merits of the claim, and the appeal will be dismissed.  
38 U.S.C.A. §§ 7104, 7108.  

The file shows that in a June 17, 1994 decision, the RO 
denied service connection for a skin rash claimed to be due 
to Agent Orange exposure, and the RO notified the veteran of 
this action by a July 5, 1994 letter.  The claim was again 
denied by the RO in an October 19, 1994 decision, and the RO 
notified the veteran of this by a November 3, 1994 letter.  
The RO received a notice of disagreement from the veteran on 
November 17, 1994, which was timely.  On January 23, 1995, 
the RO sent the veteran a statement of the case which 
included the issue of service connection for a skin rash due 
to Agent Orange exposure.  The veteran's substantive appeal 
on this issue (on VA Form 1-9), which he dated November 30, 
1995, was received by the RO on December 1, 1995.  This was 
more than 60 days after he was sent a statement of the case, 
and it was beyond the one-year period following notice of the 
adverse rating decision.  In short, it appears that the 
veteran's substantive appeal on this issue was not timely 
filed, and thus the Board has no jurisdiction to review the 
merits of the claim.   Roy v. Brown, 5 Vet.App. 554 (1993).  

To accord the veteran due process, before the Board takes 
final action to dismiss the appeal of this issue based on the 
absence of a timely appeal, he should be given an opportunity 
to submit any evidence and argument on the timeliness 
question.  See Marsh v. West, 11 Vet.App. 468 (1998).  
Accordingly, this issue is remanded for the following action:  

The RO should give the veteran and his 
representative an opportunity to submit 
evidence and argument with respect to the 
question of whether a timely substantive 
appeal has been filed on the issue of 
service connection for a skin rash due to 
Agent Orange exposure.  Thereafter, the 
case should be returned to the Board, in 
accordance with appellate procedures.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

 

